

116 HR 1223 IH: Stop the Tax Hike on Charities and Places of Worship Act
U.S. House of Representatives
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1223IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2019Mr. Clyburn (for himself, Ms. Clarke of New York, Mr. Suozzi, Mr. Horsford, Ms. Hill of California, Mrs. Beatty, Mr. Bishop of Georgia, Mr. Brown of Maryland, Ms. Brownley of California, Mr. Butterfield, Mr. Clay, Mr. Cleaver, Mr. Cummings, Mrs. Demings, Ms. Fudge, Mr. Hastings, Ms. Johnson of Texas, Mrs. Lawrence, Ms. Lee of California, Mr. McEachin, Ms. Moore, Ms. Norton, Ms. Plaskett, Mr. Richmond, Mr. Rush, Mr. David Scott of Georgia, Mr. Thompson of Mississippi, Ms. Underwood, Mrs. Watson Coleman, Ms. Wilson of Florida, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the increase in unrelated business taxable income by amount of certain fringe benefit expenses. 
1.Short titleThis Act may be cited as the Stop the Tax Hike on Charities and Places of Worship Act. 2.Repeal of increase of unrelated business taxable income by amount of certain fringe benefits (a)In generalSection 512(a) of the Internal Revenue Code of 1986 is amended by striking paragraph (7). 
(b)Effective dateThe amendment made by this section shall take effect as if included in section 13703 of Public Law 115–97. 3.Increase in tax imposed on corporations (a)In generalSection 11(b) of the Internal Revenue Code of 1986 is amended by striking 21 percent and inserting 21.03 percent. 
(b)Effective dateThe amendment made by this section shall apply with respect to taxable years beginning after the date of the enactment of this Act. 